Title: Thomas Jefferson to Abigail Adams, 2 February 1788
From: Jefferson, Thomas
To: Adams, Abigail


        
          Paris Feb. 2. 1788
          Dear Madam
        
        The silk you desired was delivered to mr̃ Parker a month ago, on the eve of his departure for England, as he supposed. he went however to Holland. mr̃ Valnay is so kind as to take charge of that now, as also of the silk stockings. I doubt whether you may like the stockings on first appearance: but I will answer for their goodness, being woven expressly for me by the Hermits of Mont Calvaire with whom I go & stay sometimes, and am favoured by them. they have the reputation of doing the best work which comes to the Paris market. I inclose you their little note of the weight & price, for they sell by weight. I inclose also a state of our accounts subsequent to the paiment of the small sum by Colo. Smith which balanced our former transactions. you will make such additions & amendments to it as you shall find right. I have not yet been able to find M. de la Blancherie at home so as to settle mr̃ Adams’s affair with him: but I will do it in time, & render you an account. there being no news here to communicate to you, be pleased to accept my thanks for the many kind services you have been so good as to render me & your friendly attentions on every occasion. I have considered you while in London as my neighbor, and look forward to the moment of your departure from thence as to an epoch of much regret & concern for me. insulated & friendless on this side the globe, with such an ocean between me and every thing to which I am attached the days will seem long which are to be counted over before I too am to rejoin my native country. young poets complain often that life is fleeting & transient. we find in it seasons & situations however which move heavily enough. it will lighten them to me if you will continue to honour me with your correspondence. you will have much to communicate to me, I little which can interest you. perhaps you can make me useful in the execution of your European commissions. be assured they will afford me sincere pleasure in the execution. my daughters join me in affectionate Adieus to you: Polly does not cease to speak of you with warmth & gratitude. heaven send you, madam, a pleasant & safe passage, and a happy meeting with all your friends. but do not let them so entirely engross you as to forget that you have one here who is with the most sincere esteem & attachment Dear Madam / your most obedient / & most humble servant
        Th: Jefferson
       
        EnclosureMrs. Adams in acct with Th: J.
        
          
            
            
            
            Dr.
            Cr.
          
          
            1787.
             Oct. 3.
            To paid for 5. aunes cambrick sent by Dr. Cutting
            
            £
            
          
          
               60.₶
            2–10
            
          
          
            
            
            
            

            £   s
          
          
            

            By cash to Colo. Smith
            
            
             2–10
          
          

             Dec.. 19.
By cash by mr̃ Trumbull 120₶
            
            
              5–
          
          
            1788.
             Jan.. 9.
            To pd̃ hermits of M. Calvaire 12. pr̃ silk stockings
              168₶
            
            
          
          
            

            To pd̃ for 10. aunes double Florence @ 4₶– 15
              47–10
            
            
          
          

            23.
            To pd̃ Ct. Sarsfeld for books for mr̃ Adams
             79   
            
            
          
          
            

            
            294–10
            12–5–5
            
          
          
            

            Balance in favor of Th: J
            
            
              7–5–5
          
          
            
            
            

            14–15–5.
            14–15–5
          
        
      